Citation Nr: 0432073	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder, to include bronchiectasis, status post lobectomy, 
lower lobe, left lung, and chronic obstructive pulmonary 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a child, C.B.




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to April 
1961.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which 
determined that the new and material evidence to reopen a 
claim for service connection for a lung disorder had not been 
received.  The veteran disagreed with that determination and 
August 2002.  The Board remanded the claim in May 2001.  The 
appeal now returns to the Board for appellate review.

After reviewing the contentions and evidence of record, 
including the testimony of the veteran at a Travel Board 
hearing conducted in April 2004, in which the veteran 
described the lung disorders for which he was seeking service 
connection, the Board finds that the issue on appeal is more 
accurately stated as set forth on the title page of this 
decision.

The veteran requested a Travel Board hearing which was held 
in April 2004, in Milwaukee, Wisconsin, before Kathleen K. 
Gallagher, an Acting Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The claim for service connection for chronic obstructive 
pulmonary disease, claimed as a lung disorder manifested by 
coughing, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A rating decision issued in July 1963 denied a claim of 
entitlement to service connection for bronchiectasis on the 
merits, and a rating decision issued in March 1987 denied a 
claim of entitlement to service connection for a pulmonary 
disorder, and each of those denials became final.

2.  A September 1998 request to reopen a claim of entitlement 
to service connection for a lung disorder was denied in 
November 1998, and that denial was the most recent 
adjudication of the claim for service connection for a lung 
disorder prior to the claim underlying the appeal now before 
the Board.

3.  The medical evidence associated with the record since the 
September 1998 rating decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  Medical opinion of record establishes that aggravation of 
pre-existing pneumonia during the veteran's service 
accelerated the progression of pre-existing bronchiectasis, 
requiring that a lobectomy, lower lobe, left lung, be 
performed soon after the veteran's service discharge.


CONCLUSION OF LAW

The criteria for service connection for residuals of lower 
lobectomy, left lung, status post bronchiectasis, have been 
met.  38 U.S.C.A. §§ 1110, 1111 (2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003); VAOPGCPREC 3-03 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the June 2001 claim 
underlying this appeal is a request to reopen a claim of 
entitlement to service connection for a lung disorder.  
Service connection for bronchiectasis was previously denied 
by a rating decision issued to the veteran in July 1963.  The 
veteran did not appeal that determination, and the denial 
became final in 1964.  In 1986, the veteran requested 
"reconsideration" of a claim for service connection for 
chronic bronchiectasis, and submitted clinical records 
reflecting various pulmonary diagnoses, not including 
bronchiectasis.  In a rating decision prepared in February 
1987 and issued in March 1987, the RO denied a request to 
reopen a claim of service connection for a lung disorder.  
Requests to reopen a claim of entitlement to service 
connection for a lung disorder were thereafter denied on the 
basis that no new and material evidence had been submitted.  
The most recent denial of a request to reopen prior to 
submission of the claim underlying this appeal was in 
November 1998.

The Board must determine, as a preliminary matter, whether 
new and material evidence has been submitted since the last 
denial, on any basis, of a previously denied claim, before 
proceeding to decide a claim on the merits.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  This threshold determination is 
jurisdictional in nature; the Board has no jurisdiction to 
review the claim on the merits unless new and material 
evidence has been received to reopen the prior determination. 

Request to Reopen Claim for Service Connection for a Lung 
Disorder 

Although the veteran's claim for service connection for a 
lung disorder has been denied, the veteran may reopen the 
claim with new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. 
§ 3.156(a), defining new and material evidence, were amended 
effective August 29, 2001.  These amendments are effective 
only for claims received on or after August 29, 2001, and 
therefore they are not relevant in this case, since the 
veteran submitted his request to reopen this claim in June 
2001.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
Accordingly, the definition of new and material evidence in 
effect prior to August 29, 2001, applies in this case.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Factual Background

By a claim received in January 1963, the veteran sought 
service connection for bronchiectasis, left lung.  Service 
medical records associated with the claims file at that time 
included the summary of a January 1961 to March 1961 
hospitalization.  That summary disclosed that the veteran was 
treated for bronchiectasis and pneumonia.  A report of 
Medical Board evaluation concluded that the veteran had 
bronchiectasis prior to service and developed pneumonia 
during service, in line of duty.

A December 1962 private medical statement from WBG, M.D., 
indicated that Dr. G. treated the veteran in June 1961 for 
bronchiectasis.  Dr. G. noted that the veteran had been 
hospitalized at Fort Leonard Wood for the same disorder while 
in service.  The veteran had repeated bouts of respiratory 
infection with productive cough following his service 
discharge.  Dr. G. concluded that bronchiectasis required 
removal of the veteran's left lower lobe of the lung in June 
1961.  A pathology report dated in June 1961 disclosed 
cylindrical bronchiectasis.

The Board notes that bronchiectasis is defined as chronic 
dilation of the bronchi, which may affect the bronchial tube 
uniformly (cylindrical bronchiectasis), or may occur in 
irregular pockets (sacculated bronchiectasis), or the dilated 
tubes may have terminal bulbous enlargements (fusiform 
bronchiectasis).  Dorland's Illustrated Medical Dictionary 
801 (27th ed. 1988).  

On VA examination conducted in February 1963, the veteran 
complained of occasional coughing with productive 
expectoration.  There was a curved scar from an incision 
along the course of the sixth rib from a thoracotomy and 
lobectomy. There were adhesions at the base of the left lung.  
VA radiologic examination conducted in February 1963 
disclosed no evidence of active pulmonary disease.  The 
examiner concluded that there were no physical findings of 
bronchiectasis.

The RO obtained the original radiologic film of examination 
of the veteran's chest conducted on December 16, 1960, as 
well as the original films of a series of radiologic 
examinations conducted at Fort Leonard Wood dated from 
January 10, 1961 through March 8, 1961.  In a June 1963 
medical opinion, the VA reviewer stated that the original 
radiologic film of the examination conducted on December 16, 
1960, disclosed a definite increase in a trunk markings 
bilaterally and an area of pneumonitis just above the 
diaphragm level on the left.  The reviewer further noted that 
bronchograms studies dated in March 1961 revealed extensive 
cylindrical bronchiectasis on the left side involving the 
lower lobe of the left lung.  

By a rating decision prepared in March 1963 and issued in 
July 1963, the RO denied entitlement to service connection 
for bronchiectasis on the basis that that disorder existed 
prior to military service and was not aggravated by service.

The veteran submitted requests to reopen the claim for 
service connection for a lung disorder in December 1986, May 
1993, May 1996, and in September 1998.  Each of these 
requests was denied on the basis that new and material 
evidence had not been submitted.  The most recent denial of a 
request to reopen the claim on the basis that no new and 
material evidence had been submitted, regarding the September 
1998 request to reopen a claim of entitlement to service 
connection for a lung disorder, was issued in November 1998.

In June 2001, the veteran submitted the request to reopen a 
claim for service connection for a lung disorder which 
underlies this appeal.  Numerous VA treatment records, from 
1984 through June 2001, were obtained.  After the RO 
determined that no new and material evidence had been 
submitted, the veteran submitted additional private clinical 
records from June 1961 and July 1961.  These clinical records 
had not been previously submitted.

In March 2003, the RO obtained review of the veteran's 
service medical records and post-service private records of 
treatment in June 1961 and July 1961.  The VA reviewer noted 
that the veteran indicated that he was in good health in 
December 1960 when he completed a history and did not check 
"yes" as to the question regarding chronic cough.  Physical 
examination of the respiratory system disclosed no 
abnormality.  Radiologic examination of the chest was 
conducted on December 16, 1960.  The report of the veteran's 
service induction examination reflects that the chest x-ray 
was interpreted as negative. 

Analysis:  New and Material Evidence To Reopen

The veteran entered active duty on December 30, 1960.  In 
early January, less than two weeks after his induction into 
service, the veteran sought medical treatment for a cough, 
sore throat, and fever.  The veteran reported symptoms of 
about one week in duration.  Radiologic examination disclosed 
minimal pneumonia in the lingula of the left upper lobe and 
pneumonia was diagnosed.  A bronchogram conducted in March 
1961 revealed extensive cylindrical bronchiectasis of the 
left lung. During evaluation, the veteran reported that he 
had had four episodes of pneumonia in 1959 and two in 
November 1960 prior to his entry into service and continued 
to have a chronic cough, productive of thick yellow sputum, 
since the episode of pneumonia in October 1959.  The veteran 
was discharged from hospitalization in March 1961 and was 
separated from service in April 1961 because of his 
respiratory disability.

The March 2003 VA reviewer noted that examination of the 
veteran's x-rays in June 1963 disclosed that the December 16, 
1960, radiologic examination of the chest disclosed evidence 
of bronchiectasis and pneumonia.  The reviewer noted that it 
was not known that the veteran had bronchiectasis and 
pneumonia at the time of his entry into active duty on 
December 30, 1960.  The reviewer noted that, had it been 
known that the veteran had bronchiectasis and pneumonia, he 
would likely not have participated in training in January 
1961.  

The reviewer concluded that the harsh, cold weather, together 
with the exertion of training in that weather, exacerbated 
the pneumonia that was already present.  The reviewer 
concluded, in essence, that the natural progression of the 
bronchiectasis and pneumonia present at the time of the 
veteran's service induction probably would have eventually 
required him to undergo lobectomy, but the aggravation of 
pneumonia in service accelerated the existing bronchiectasis 
and led to the timing of a lobectomy required to remove the 
portion of the left lung affected by bronchiectasis in June 
1961.  The reviewer concluded that the veteran had residual 
respiratory impairment, manifested by an increase in dyspnea 
on exertion, as a result of the left lobectomy.  

The Board concludes that this medical opinion contributes to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's lobectomy, left lower lung.  This 
medical opinion therefore constitutes new and material 
evidence sufficient to reopen the claim.  Hodge, 155 F.3d at 
1363.

Having concluded that new and material evidence has been 
submitted, and that the Board has jurisdiction to review this 
appeal on the merits, the Board turns to the merits of the 
claim.

Analysis:  Claim for Service Connection for a lung disorder

The veteran contends that he was in good health until he 
entered service and that he contracted pneumonia soon after 
his service entry because of the very cold weather in which 
training was conducted.  He asserts that the pneumonia he 
incurred in service led to a lobectomy, left lung, shortly 
after his service discharge.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that a disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03.  The General 
Counsel concluded that section 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  

In this case, no respiratory disorder was noted at the time 
of the veteran's December 1960 service induction examination.  
Thus, the presumption of sound condition at entry requires a 
finding that the veteran was free of lung disease on entry 
unless that finding is rebutted by clear and unmistakable 
evidence.  VAOPGCPREC 3-2003.  Moreover, the second prong of 
the presumption in Section 1111 requires, even as to an 
injury or disease which existed prior to the veteran's 
examination for entrance into service, a finding of sound 
condition unless VA establishes by clear and unmistakable 
evidence that the pre-existing disease was not aggravated by 
the veteran's service.

The evidentiary burden of showing by clear and unmistakable 
evidence that the veteran had a lung disease at service 
entry, even though that condition was not noted at the time 
of his physical examination for induction, is high.  However, 
that burden is met in this case.  The facts now known, 
including accurate interpretation of a December 1960 
radiologic examination, and accurate history obtained by 
medical professionals for purposes of treatment in January 
1961, as well past VA opinions rendered in June 1963 and in 
March 2003, clearly and unmistakably establish that the 
veteran had bronchiectasis at the time of his service 
induction in December 1960.

However, the March 2003 VA opinion establishes that pre-
existing bronchiectasis and pneumonia were aggravated during 
the veteran's service, and that the aggravation of pneumonia 
in service accelerated the timing of a lobectomy, lower lobe, 
left lung, in June 1961, although the veteran might have 
eventually required such treatment.  

In its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  The 
General Counsel also concluded that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  

The reviewer who provided the March 2003 VA opinion declined 
to find that the increase in respiratory disability requiring 
hospitalization during the veteran's service was due to the 
natural progression of the pre-existing bronchiectasis and 
pneumonia.  Given the March 2003 VA medical opinion that the 
veteran's pre-existing lung disorder was accelerated by 
aggravation of pneumonia in service, VA cannot rebut the 
presumption of sound condition.  Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003) (holding that the clear and unmistakable 
evidence standard in 38 C.F.R. § 3.306(b) is "onerous" and 
requires an "undebatable" result).  

The opinion further reflects that the veteran has current 
residuals of the left lower lobectomy performed in June 1961.  
Each of the criteria for service connection for the residuals 
of a lobectomy, left lower lung, status post bronchiectasis, 
have been met.  Service connection for a lung disorder, to 
this extent, is warranted.

Duty To Assist And Notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted. This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured. 38 
U.S.C.A. § 5103A(f) (West 2002).

In the instant case, relative to the veteran's request to 
reopen a claim for service connection for a lung disorder and 
the determination of that claim on the merits, the Board's 
determination that new and material evidence has been 
submitted to reopen the claim and the determination that the 
criteria for service connection have been met is fully 
favorable to the veteran.  Since this determination is 
favorable to the veteran, sufficient evidence has been 
developed, regardless of any VCAA compliance or lack thereof.  
Therefore, the Board need not further address the matter of 
compliance with the VCAA regarding the claim.




ORDER

Service connection for residuals of a lobectomy, lower left 
lung, status post bronchiectasis, is granted.


REMAND

The veteran's testimony at his April 2004 Travel Board 
hearing reflects that the veteran did not intend to limit his 
claim of service connection for a lung disorder to a claim 
for service connection for residuals of a lobectomy, lower 
left lung.  In light of the grant of service connection for 
residuals lobectomy, lower left lung, the duty to assist the 
veteran to develop the claim for service connection for any 
current lung disorder other than residuals of lobectomy 
requires further development of the medical evidence.  
Concerning this, the Board notes that, although the March 
2003 VA doctor indicated that bronchitis or chronic 
obstructive pulmonary disease were not attributable to the 
lobectomy, further medical opinion is needed to determine if 
any current lung disability is proximately caused or 
aggravated by the service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While this case is in remand status, updated VA or private 
clinical records should be obtained, and the record should be 
reviewed to determine whether actions required under the VCAA 
as interpreted following issuance of this decision and 
current case law interpreting the VCAA issued after the date 
of this decision have been complied with.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1. (a) Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), current case 
law, and any controlling guidance issued 
after the date of this BVA decision are 
fully complied with and satisfied, to the 
extent possible.  See 38 C.F.R. § 3.159 
(2003).

(b) Notify the veteran of what 
information and evidence is required to 
substantiate the claim for service 
connection for a lung disorder other than 
residuals of lobectomy, lower left lung, 
and which portions of the information and 
evidence he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  

(c) Advise him to provide to VA, or 
identify so that VA may assist him to 
obtain, any evidence in his possession 
that pertains to the claim or any 
evidence available that might tend to 
support any allegation relevant to his 
claim.  In particular, the veteran should 
be advised to submit in writing any 
medical opinion favorable to his claim.  

(d) Notify the veteran that it is his 
responsibility to report for examinations 
and to cooperate in the development of 
his claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  
In the event that the veteran does not 
report for a scheduled examination, 
documentation should be associated with 
the claims file showing that notice of 
the examination was sent to the veteran's 
last known address.  In the event that 
any notice afforded the veteran is 
returned as undeliverable, the RO should 
so indicate.

2.  The veteran should be scheduled for a 
VA examination of the lungs.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all lung disorders that might 
be present.  In particular, the examiner 
should answer the following requests and 
questions:

a.  Please assign a diagnosis for each 
lung disorder present.

b.  For each lung disorder present, 
please state whether it is at least as 
likely as not that the disorder is the 
result of the veteran's active service 
from December 1960 to April 1961 or is 
caused or aggravated by the veteran's 
service-connected lung disability, 
residuals, lobectomy, lower left lung.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)

If it is not feasible to answer any of 
these questions, this should be so 
stated.

3.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

4.  Thereafter, the claim for service 
connection for a lung disorder, other 
than service-connected residuals, 
lobectomy, lower left lung, should be 
adjudicated.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



